Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 30, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  129384(164)                                                                                         Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  ASSOCIATED BUILDERS AND                                                                             Robert P. Young, Jr.
  CONTRACTORS, SAGINAW                                                                                Stephen J. Markman,
                                                                                                                     Justices
  VALLEY AREA CHAPTER,

           Plaintiff-Appellant, 

  v      	                                                         SC: 129384
                                                                   COA: 234037
                                                                   Midland CC: 00-002512-CL
  DIRECTOR, DEPARTMENT OF 

  CONSUMER & INDUSTRY SERVICES, 

  and MIDLAND COUNTY PROSECUTOR, 

            Defendants-Appellees,
  and
  NATIONAL ELECTRICAL CONTRACTORS 

  ASSOCIATION, MICHIGAN CHAPTER, 

  MICHIGAN MECHANICAL CONTRACTORS 

  ASSOCIATION, MICHIGAN CHAPTER OF 

  SHEET METAL & AIR CONDITIONING 

  CONTRACTORS, and MICHIGAN STATE 

  BUILDING & CONSTRUCTION TRADES 

  COUNCIL,

            Defendants/Intervenors-

            Appellees,       

  and
  SAGINAW COUNTY PROSECUTOR, 

             Intervenor-Appellee. 

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  February 27, 2006 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 30, 2006                        _________________________________________
         d0522                                                                Clerk